Citation Nr: 0030415	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
head injury to include a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]





INTRODUCTION

The appellant served on active duty from July 1972 to March 
1976.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in January 2000.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review.  This appeal 
originates from a decision dated in November 1995, by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 1998, the Board denied the 
appellant's petition to reopen the claim for service 
connection for residuals of a head injury to include a 
psychiatric disorder and he appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 1999, the Court vacated the Board's June 1998 
decision and remanded the case to the Board for 
readjudication in light of the holding in Hodge v. West, 155 
F.3rd 1356 (Fed. Cir. 1998) for application of the regulatory 
definition of new and material evidence as found within 38 
C.F.R. § 3.156(a).



FINDINGS OF FACT

1. In July 1993, the RO denied entitlement to service 
connection for residuals of a head injury to include a 
psychiatric disorder.  The appellant was notified of that 
decision in July 1993, and there was no appeal filed 
within one year of that notification.

2. Evidence received or obtained in support of the current 
petition to reopen the claim for service connection for 
residuals of a head injury to include a psychiatric 
disorder, while new in that it has not been previously 
considered, does not document the presence of residual 
disability related to a head injury or provide any basis 
to relate the presence of any current psychiatric disorder 
to the appellant's period of active duty or any incident 
therein.


CONCLUSIONS OF LAW

New and material evidence not having been submitted, the 
claim for service connection for residuals of a head injury 
to include a psychiatric disorder is not reopened and the 
July 1993 rating decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for residuals of a head injury 
to include a psychiatric disorder, the Board considers all 
evidence submitted by the appellant or obtained on his behalf 
since the last final denial in order to determine whether 
this claim must be reopened and readjudicated on its merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, 
service connection for residuals of a head injury to include 
a psychiatric disorder was last denied by the RO in July 
1993.  At that time, the rating board noted that the service 
medical records revealed no evidence of complaints or 
treatment relative to a head injury.  However, it was further 
noted that records documented that the appellant underwent a 
psychiatric evaluation prior to service discharge and that 
while his thinking was found to be confused, there was no 
psychiatric diagnosis.  In addition, on VA examination in 
January 1993, there were no findings of residuals of a head 
injury, and while schizophrenia was diagnosed on psychiatric 
examination, there was no objective basis to relate that 
diagnosis to the appellant's period of active duty.  The 
rating board concluded that in the absence of documented 
evidence of a head injury during service and the lack of 
evidence to establish that an acquired psychiatric disorder 
to include schizophrenia was present during service or within 
the one year presumptive period, entitlement to service 
connection was not warranted.  The appellant was notified of 
this decision in July 1993, there was no appeal within one 
year of that notification.

Accordingly, the basis for the denial in July 1993 is the 
lack of evidence to establish the appellant sustained a head 
injury during service and the lack of evidence of an acquired 
psychiatric disorder during service or within the one year 
presumptive period.  Therefore, the Board will review the 
evidence received into the record after July 1993, to 
determine whether it is probative of incurrence of a head 
injury and/or an acquired psychiatric disorder during 
service.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined a three-step process for reopening 
claims under the Federal Circuit's holding in Hodge, supra:  
First, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If the newly 
presented evidence is not "new," the claim to reopen fails 
on that basis and no further analysis of the evidence is 
required.  Similarly, if "new" evidence is not "material," 
in the sense that does not bear directly and substantially 
upon the specific matter under consideration and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 
(1999).  Second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled. 

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the specific matter under 
consideration, the claim to reopen fails on that basis and 
the inquiry ends.  See Evans, at 286 (holding that "new" 
evidence was not relevant to and probative of a nexus between 
the claimed psychiatric disorder and an in-service injury or 
disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence 
and the inquiry ended, notwithstanding "old" evidence in 
the record pertaining to a nexus between the veteran's 
psychiatric disorder and his military service).

Evidence received into the record since July 1993, includes a 
statement from the appellant dated in June 1995, VA 
outpatient treatment reports dated from 1979 to 1996, a VA 
hospitalization report covering the period from May 15th, to 
June 1st , 1995, Social Security Administration records, a 
hearing transcript dated in September 1996, VA examination 
reports dated in January 1993, and October 1996, personnel 
records, a private hospitalization report covering the period 
from April 6th to 13th 1995, a private psychological 
examination report dated in October 1996, a statement from a 
VA psychologist dated in September 1997, and a transcript of 
a hearing conducted by the undersigned Acting Veterans Law 
Judge dated in September 1997.  The Board notes that no 
additional evidence or argument was submitted pursuant to the 
RO's request in compliance with the January 2000 remand.

Review of the above evidence reflects that the appellant has 
been diagnosed with numerous psychiatric disorders to include 
polysubstance abuse, personality disorder, organic affective 
disorder, psychotic disorder, dementia due to trauma, and 
schizophrenia.  However, while several of these reports 
suggest that the appellant has dementia or an organic 
affective disorder attributable to head trauma, that 
relationship is not shown to be based upon evidence other 
than the appellant's reported history of events during 
service.  As noted above, this portrayal of events was 
previously rejected by the RO as unsupported by the service 
medical records or other objective evidence.  

Although a VA hospitalization report dated in May 1995, noted 
diagnoses of dementia due to head trauma and psychotic 
disorder due to head trauma, a private hospitalization report 
dated in April 1995, noted diagnoses of polysubstance abuse, 
malingering and personality disorder.  Significantly, the 
diagnoses reported during private hospitalization in April 
1995 were supported by psychological testing.  Furthermore, 
the appellant underwent radiological evaluation by VA in May 
1995, based upon his history of dementia due to head trauma, 
and the study revealed no evidence to suggest the presence of 
dementia and the diagnostic impression was negative study for 
dementia.  Subsequent evidence including VA examination 
reports and a private psychological evaluation report, all 
dated in October 1996, fail to provide any additional 
findings, based upon an independent review of the record, to 
establish the presence of residuals of a head injury or to 
relate any current psychiatric disorder to the appellant's 
period of service.  Accordingly, in the absence of objective 
evidence to establish that the appellant sustained a head 
injury during service with a confirmed diagnosis of residual 
disability attributable to that injury and/or evidence to 
relate the presence of a psychiatric disorder to the 
appellant's period of service based upon findings other than 
the appellant's previously rejected history, the Board 
concludes that new and material evidence sufficient to reopen 
the appellant's claim has not been submitted.  See Blackburn 
v. Brown, 8 Vet.App. 97 (1995)  (Where the United States Court 
of Veterans Appeals (Court) held that the appellant did not 
submit new and material evidence since the prior final denial 
of this claim although two newly submitted medical records, a 
VA examination report and statement from a private physician, 
indicated that the appellant's ear infections dated back to 
his period of service, those references were each based on the 
appellant's recitation of events.)  See also Elkins v. Brown, 
5 Vet.App. 474, 478 (1993), (Where the Court held that a 
physician's letters were not new and material evidence where 
they were based on a claimant's previously rejected recitation 
of history and not on an independent review of the records.)

The contentions and testimony of record to the effect that 
the appellant sustained a head injury in service and 
developed a psychiatric disorder as a residual of that injury 
have been carefully considered by the Board.  However, these 
beliefs as to the etiology of the appellant's psychiatric 
disorder are not of sufficient probative value to be material 
in this case because these assertions are medical conclusions 
and lay persons are not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In view of the above, the evidence submitted in support of 
the current petition to reopen the claim for service 
connection for residuals of a head injury to include a 
psychiatric disorder does not bear directly and substantially 
upon the specific matter under consideration and is not found 
to be so significant, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the absence of any additional new and material evidence, 
the claim for service connection for residuals of a head 
injury to include a psychiatric disorder is not reopened.



	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


